UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 28, 2014 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 0-11392 SPAN-AMERICA MEDICAL SYSTEMS, INC. (Exact name of Registrant as specified in its charter) South Carolina 57-0525804 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 70 Commerce Center Greenville, South Carolina 29615 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (864) 288-8877 Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Common Stock, No Par Value – 2,962,007 shares as of August 8, 2014 INDEX SPAN-AMERICA MEDICAL SYSTEMS, INC. PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets – June 28, 2014 and September 28, 2013 3 Consolidated Statements of Comprehensive Income – Three and nine months ended June 28, 2014 and June 29, 2013 4 Consolidated Statements of Cash Flows – Nine months ended June 28, 2014 and June 29, 2013 5 Notes to Consolidated Financial Statements – June 28, 2014 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 6. Exhibits 21 SIGNATURES 22 OFFICER CERTIFICATIONS 23 2 PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS Span-America Medical Systems, Inc. Consolidated Balance Sheets June 28, 2014 September 28, 2013 (Unaudited) (Note) ASSETS Current assets: Cash and cash equivalents $ 6,888,968 $ 5,424,521 Accounts receivable, net of allowances of $308,000 (June 28, 2014) and $263,000 (Sept. 28, 2013) 5,854,434 7,787,837 Inventories - Note 3 6,689,812 6,445,950 Deferred income taxes 348,950 348,950 Prepaid expenses 880,004 698,003 Total current assets 20,662,168 20,705,261 Property, plant and equipment, net - Note 4 5,000,750 5,136,535 Goodwill 4,401,447 4,487,546 Intangibles, net - Note 5 3,060,442 3,430,349 Other assets - Note 6 2,930,657 2,616,937 $ 36,055,464 $ 36,376,628 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 2,569,782 $ 2,658,125 Accrued and sundry liabilities 1,899,345 2,875,600 Total current liabilities 4,469,127 5,533,725 Deferred income taxes 192,536 194,883 Deferred compensation 476,652 534,239 Total long-term liabilities 669,188 729,122 Total liabilities 5,138,315 6,262,847 Commitments and contingencies - Note 10 Shareholders' equity: Common stock, no par value, 20,000,000 shares authorized; issued and outstanding shares 2,962,007 (June 28, 2014) and 2,927,416 (Sept. 28, 2013) 3,064,658 2,626,526 Additional paid-in capital 892,471 872,494 Retained earnings 27,524,167 26,828,012 Accumulated other comprehensive loss ) ) Total shareholders' equity 30,917,149 30,113,781 $ 36,055,464 $ 36,376,628 Note: The Balance Sheet at September 28, 2013 has been derived from the audited financials tatements at that date. The accompanying notes are an integral part of these consolidated financial statements. 3 Span-America Medical Systems, Inc. Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended Nine Months Ended June 28, 2014 June 29, 2013 June 28, 2014 June 29, 2013 Net sales $ 13,250,985 $ 18,621,212 $ 42,812,791 $ 56,904,627 Cost of goods sold 8,907,793 12,396,380 28,428,627 38,760,002 Gross profit 4,343,192 6,224,832 14,384,164 18,144,625 Selling and marketing expenses 2,532,889 2,903,918 7,623,819 8,166,201 Research and development expenses 256,596 311,030 819,503 978,777 General and administrative expenses 990,703 1,195,663 3,032,036 3,295,323 3,780,188 4,410,611 11,475,358 12,440,301 Operating income 563,004 1,814,221 2,908,806 5,704,324 Non-operating income (expense): Interest expense ) Other 16,209 823 44,537 ) Net non-operating (expense) income 13,049 ) 35,058 ) Income before income taxes 576,053 1,811,884 2,943,864 5,664,330 Provision for income taxes 198,000 589,000 1,009,000 1,844,000 Net income 378,053 1,222,884 1,934,864 3,820,330 Other comprehensive income (loss), after tax: Foreign currency translation gain (loss) 357,259 ) ) ) Comprehensive income $ 735,312 $ 851,371 $ 1,583,968 $ 3,106,136 Net income per share of common stock - Note 8: Basic $ 0.13 $ 0.41 $ 0.66 $ 1.30 Diluted 0.13 0.41 0.65 1.28 Dividends per common share (1) $ 0.14 $ 0.125 $ 0.42 $ 1.375 Weighted average shares outstanding: Basic 2,961,128 2,951,894 2,944,653 2,939,057 Diluted 3,004,726 3,002,567 2,991,124 2,993,317 The accompanying notes are an integral part of these consolidated financial statements. (1) Dividends per share for the nine months ended June 29, 2013 include a special dividend of $1.00 per share paid on December 4, 2012. 4 Span-America Medical Systems, Inc. Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended June 28, June 29, Operating activities: Net income $ 1,934,864 $ 3,820,330 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 967,081 954,345 Provision for losses on accounts receivable 127,980 49,784 Gain on sale and disposal of property and equipment - ) Increase in cash value of life insurance ) ) Deferred compensation ) ) Stock compensation expense 19,978 27,582 Changes in operating assets and liabilities: Accounts receivable 1,757,013 ) Inventories ) 2,716,959 Prepaid expenses and other assets ) ) Accounts payable and accrued expenses ) 517,142 Net cash provided by operating activities 3,065,195 5,432,488 Investing activities: Purchases of property and equipment ) ) Proceeds from sale of property and equipment - 7,850 Payments for other assets ) ) Net cash used for investing activities ) ) Financing activities: Dividends paid ) ) Common stock issued upon exercise of options 273,397 147,665 Net cash used for financing activities ) ) Effect of exchange rates on cash ) ) Increase in cash and cash equivalents 1,464,447 932,765 Cash and cash equivalents at beginning of period 5,424,521 2,665,302 Cash and cash equivalents at end of period $ 6,888,968 $ 3,598,067 The accompanying notes are an integral part of these consolidated financial statements. 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 28, 2014 1. SIGNIFICANT ACCOUNTING POLICIES Span-America Medical Systems, Inc., a South Carolina corporation (the “Company,” “Span,” “Span-America,” “we,” “us” or “our”), has prepared the accompanying unaudited financial statements in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In our opinion, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the nine-month period ended June 28, 2014 are not necessarily indicative of the results that may be expected for the fiscal year ending September 27, 2014. For further information, refer to our Annual Report on Form 10-K for the fiscal year ended September 28, 2013. Principles of Consolidation The consolidated financial statements include the accounts of the Company and Span Medical Products Canada Inc., a British Columbia corporation (“
